DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The term “electric motor means” is not interpreted under 35 U.S.C. 112(f), because the recitation of “electric motor” constitutes sufficient structure.
	The term “means for lateral insertion and support” is not interpreted under 35 U.S.C. 112(f), because lines 20 – 30 of claim 1 recite the associated structure.
	In claim 1, the terms “rolling means”, “means for electrical interconnection”, and “lifting means” are interpreted under 35 U.S.C. 112(f).
	The term “electrical safety cut-off means” is interpreted under 35 U.S.C. 112(f) in claim 2, but not in claim 3, because claim 3 recites an “access shutter”.
	In claim 3, the term “electrical battery cut-off means” is interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bley (DE 10 2015 119 759 A1) in view of Ishii (US 2010/0114762).
As for claim 1, Bley discloses a vehicle for container transport (see page 1, final paragraph of the attached translation) comprising: rolling means (5, 6), a chassis (1) being mounted on top of said rolling means having lateral sides and comprising at least one accommodation extending from at least one lateral side of said lateral sides so as to form a recess (2) having an upper recess portion having an upper opening, a lower recess portion being opposite said upper recess portion, and a side recess portion being between said upper recess portion and said lower recess portion and having a side opening (Fig. 3); a battery (10) being mounted in said recess and comprising at least one battery module, wherein said at least one accommodation is comprised of means for lateral insertion and support of the at least one battery within said recess, wherein said means for lateral insertion and support of said at least one battery module is comprised of said side opening and a support base (11) in said lower recess portion, said at least one battery module resting on the support base, wherein said support base is comprised of abutment flanges (11) extending from a periphery of said recess and inside said recess so as to insure transverse and longitudinal immobilization of said at least one battery module passed through said side opening, and wherein said support base forms a bottom opening in said recess so as to pass a lifting means (pallet truck or forklift, see page 2 of the attached translation) to said at least one battery module through said bottom opening.
Bley is silent with respect to an electric motor means and means for electrical interconnection.
Ishii et al. disclose a vehicle comprising means for electrical connection (14a,b) of a battery (1) disposed in a battery recess (10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such a means for electrically connecting the batteries in order to convey electrical energy to drive system. While neither Bley nor Ishii et al. explicitly recite a motor, such a motor is implicit in the recitation of a “battery powered tractor” in Bley and an “electric automobile” in Ishii et al.
As for claims 2 and 3, Ishii et al. disclose an electrical safety cut-off means comprising an access shutter (11) in cooperation with electrical battery cut-off means (15a), wherein cutting off of the power supply to a battery module is generated by opening the access shutter (see paragraph [0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Bley to include the shutter and cut-off of Ishii et al. in order to improve the safety of the battery exchange.
As for claim 5, Bley further discloses: a bottom opening (i.e., between peripheral edge 11) smaller than the side opening
As for claims 7 and 8, it would have been obvious to merely duplicate the recess of Bley. in order to accommodate a second battery in order to increase the power storage capacity of the vehicle.

Claim 6 is ejected under 35 U.S.C. 103 as being unpatentable over Bley (DE 10 2015 119 759 A1) in view of Ishii (US 2010/0114762), as applied to claim 1 above, and further in view of Hegewald et al. (WO 2017/076980).
Bley and Ishii et al. meet all the limitations of the claimed invention but do not disclose a lower battery module face with a plurality of indentations. Hegewald et al. disclose indentations (7i) on a lower battery face for receiving and accommodating lifting means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Bley to include the indentations of Hegewald et al. to ensure proper alignment and security of the battery with respect to the forklift.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 3 and 5 – 8 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/Primary Examiner, Art Unit 3618